DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 30, 2022 in which claims 16 and 29 have been amended.  Therefore, claims 16, 18-21, and 23-30 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 30, 2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 18-21, and 23-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
The claims recite the limitations of:
transmitting respectively one payment means identification of at least one payment means to a mobile end device; 
depositing the respectively one payment means identification with a central authorization facility; and 
authorizing a request by the central authorization facility, wherein the request is initiated by one of the at least one payment means which has transmitted a payment means identification,
wherein the at least one payment means is present as a physical payment means;
wherein the authorizing comprises a grouping of the at least one payment means;
wherein the transmitting of respectively one payment means identification is carried out via an air interface; 
wherein the mobile end device carries out the depositing.  
wherein the at least one payment means is present in the form of a credit card, a wearable, a token, a key pendant, a sticker and/or a mobile end device.
wherein the authorizing comprises a grouping of the at least one payment means.
wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the mobile end device.
wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account.
wherein the payment means identification is transmitted and/or deposited together with a security information item
wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands.
wherein a blocking of a payment means is effected by means of its transmitted payment means identification 
wherein a payment means management unit is provided between the authorization facility and the mobile end device.
wherein the mobile end device communicates with the authorization facility by means of a mobile communication network.
A computer program product with control commands that implement the method.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers registering of a payment means for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “mobile end device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile end device” language; “transmitting”, “depositing”, and “authorizing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 16:  but for the generically recited computer language, “transmitting respectively one payment means identification of at least one payment means to a mobile end device;” in the context of the claimed invention encompasses one or more people manually sending transaction information;
but for the generically recited computer language, “depositing the respectively one payment means identification with a central authorization facility;” in the context of the claimed invention encompasses one or more people manually depositing information;
but for the generically recited computer language, “authorizing a request by the central authorization facility, wherein the request is initiated by at least one payment means which has transmitted a payment means identification, wherein the mobile end device carries out the depositing” in the context of the claimed invention encompasses one or more people initiating an authorizing request by an intermediary;
but for the generically recited computer language, “wherein the at least one payment means is present as a physical payment means” in the context of the claimed invention encompasses one or more people manually presenting payment information;
but for the generically recited computer language, wherein the authorizing comprises a grouping of the at least one payment means, in the context of the claimed invention encompasses one or more people manually grouping of the at least one payment means;
but for the generically recited computer language, “wherein the transmitting of respectively one payment means identification is carried out via an air interface” in the context of the claimed invention encompasses one or more people manually transmitting information;
but for the generically recited computer language, “wherein the mobile end device carries out the depositing” in the context of the claimed invention encompasses one or more people manually recording the identification information;
Claim 20:  but for the generically recited computer language, “wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the mobile end device” in the context of the claimed invention encompasses one or more person manually assigning identification information to an account;
Claim 21:  but for the generically recited computer language, “wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account” in the context of the claimed invention encompasses one or more people manually assigning identification information to an account;
Claim 23:  but for the generically recited computer language, “wherein the payment means identification is transmitted and/or deposited together with a security information item” in the context of the claimed invention encompasses one or more people manually transmitting information and manually depositing secure information;
Claim 24:  but for the generically recited computer language, “wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands” in the context of the claimed invention encompasses one or more people manually managing information;
Claim 25:  but for the generically recited computer language, “wherein a further subset of control commands of at least one payment means is blocked for authorization” in the context of the claimed invention encompasses one or more people manually blocking an authorization process.
Claim 26:  but for the generically recited computer language, “wherein a blocking of a payment means is effected by means of its transmitted payment means identification” in the context of the claimed invention encompasses one or more people manually transmitting identification information;
Claim 27:  but for the generically recited computer language, “wherein a payment means management unit is provided between the authorization facility and the mobile end device” in the context of the claimed invention encompasses one or more people manually providing a payment management unit;
Claim 28:  but for the generically recited computer language, “wherein the mobile end device communicates with the authorization facility by means of a mobile communication network” in the context of the claimed invention encompasses one or more people manually communicating information by means of a network;
Claim 30:  but for the generically recited computer language, “a computer program product with control commands that implement the method” in the context of the claimed invention encompasses one or more people applying the judicial exception;
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No) The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “mobile end device”, to perform the “transmitting”, “depositing”, and “authorizing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 20-21, 23-28, and 30 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)
Claim 29 is substantially similar to claim 16, thus, it is rejected on similar grounds.

Therefore, claims 16-30 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-21, and 23-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Royyuru, U.S. Patent Application Publication Number 2017/0076274; in view of Cooke, U.S. Patent Application Publication Number 2015/0120471.
As per claim 16, Royyuru explicitly teaches:
transmitting respectively one payment means identification of at least one payment means to a mobile end device; (Royyuru 2017/0076274 at paras. 61-63) (a mobile device receiving payment means identification of at least one payment means and associating the mobile device identifier with the payment information.)
depositing the respectively one payment means identification with a central authorization facility; and (Royyuru 2017/0076274 with paras. 61-63) (The payment information may be stored in a database of payment accounts in a central server or NAS storage, such as described in FIG. 3. )
authorizing a request by the central authorization facility, wherein the request is initiated by one of the at least one payment means which has transmitted a payment means identification, (Royyuru 2017/0076274 with paras. 61-64) (The mobile device identifier and payment information may be associated with one another at block 412. At block 414, authentication credentials may be received from the mobile application being executed on the mobile device. The authentication credentials may include a username, a password, a biometric input, other identification information, or combinations thereof. A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416.)
wherein the at least one payment means is present as a physical payment means; (Royyuru 2017/0076274 at paras. 61-63) (a user completing a purchase transaction may present a payment media, such as a credit/debit card, contactless payment card, and/or other payment media associated with a payment account,)
wherein the transmitting of respectively one payment means identification is carried out via an air interface; (Royyuru at paras. 55-57 and 61-63) (Communication and transmission of the payment means identification is conducted over a Network which may be a local area network (LAN) and/or other private or public wired and/or wireless networks. Network 306 may utilize one or more of Wi-Fi, ZigBee, Bluetooth™, Bluetooth™ Low Energy, a cellular communications protocol such as 3G, 4G, or LTE, and/or any other wireless communications protocol. )
wherein the mobile end device carries out the depositing.  (Royyuru at paras. 61-64) (A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416. The account may be set up while the user is completing the transaction. At block 418, a receipt of the transaction may then be sent to the mobile application, such as using a push notification, SMS, and/or email. The user may then utilize the mobile application to complete future transactions with the merchant.)

Royyuru does not explicitly teach, however, Cooke does explicitly teach:
wherein the authorizing comprises a grouping of the at least one payment means; (Cooke US20150120471 at paras. 22-24) (The electronic wallet application supports paying for products or services with the device in much the same way as presenting a credit card, a debit card, or a transit card for payment. In an additional embodiment, a method of completing a transaction is disclosed. The method comprises receiving a first input to select one of a plurality of payment means for payment transfer, the payment means provided by an electronic wallet application. The method also comprises launching the electronic wallet application on the portable electronic device, the electronic wallet application configured to provide access to the payment transfer information of the selected payment means. The method further comprises transmitting the payment transfer information to a point-of-sale terminal, wherein the transmitting is performed using contactless communication and authenticated using movement authentication.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Royyuru and Cooke to provide wherein the authorizing comprises a grouping of the at least one payment means because it allows for an improved payment system for conducting secure transactions and for simplifying the payment process from the user perspective without requiring additional hardware.  (Cooke at Abstract and paras. 6-8)

As per claim 19, Royyuru explicitly teaches:  wherein the authorizing comprises a grouping of the at least one payment means.  (Royyuru at paras. 51-53) (In some embodiments, systems and methods are provided for enrolling customers in mobile transaction services. The user's payment media may be linked to a mobile or web-based application. In one example implementation, a merchant, such as a gas station merchant, can create a mobile commerce application program, also known as a mobile app, mobile wallet, or wallet app.)
As per claim 20, Royyuru explicitly teaches:  wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to the mobile end device.  (Royyuru at paras. 61-63) (A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416. )
As per claim 21, Royyuru explicitly teaches:  wherein the payment means identification respectively transmitted by the mobile end device is to be assigned to exactly one user account.  (Royyuru at paras. 61-63) (A mobile transaction account or user account may be created that is associated with the mobile device identifier, the payment information, and the authentication credentials at block 416. )
As per claim 23, Royyuru explicitly teaches:  wherein the payment means identification is transmitted and/or deposited together with a security information item.  (Royyuru at paras. 61-63) ( credentials may include a username, a password, a biometric input, other identification information, or combinations thereof.)
As per claim 24, Royyuru explicitly teaches:  wherein the payment means supplies a set of control commands and requests are authorized which are initiated by a subset of control commands.  (Royyuru at paras. 46-48 and 61-63) (he user may enter into an interface of the mobile application identity credentials, such as a user name, password, biometric input, and/or other identifying information. The identity credentials may be used to access a user account that is created and associated with the payment data, mobile application, and/or mobile device 316.)
As per claim 25, Royyuru explicitly teaches:  wherein a further subset of control commands of at least one payment means is blocked for authorization.  (Royyuru at paras. 46-48) (In certain example embodiments, a payment transaction may be routed to an issuer or financial institution system, such as financial institution system 124, via a suitable transaction network (e.g., a debit network, a credit network, etc.), and the issuer or financial institution system, such as financial institution system 124, may evaluate the payment transaction via the payment processing application program, such as payment processing application program 154, or module. An approval or rejection of the payment transaction may then be output for communication to a merchant system computer, such as merchant system computer 112, and/or merchant system device 114.)
As per claim 26, Royyuru explicitly teaches:  wherein a blocking of a payment means is effected by means of its transmitted payment means identification.  (Royyuru at paras. 46-48) (In certain example embodiments, a payment transaction may be routed to an issuer or financial institution system, such as financial institution system 124, via a suitable transaction network (e.g., a debit network, a credit network, etc.), and the issuer or financial institution system, such as financial institution system 124, may evaluate the payment transaction via the payment processing application program, such as payment processing application program 154, or module. An approval or rejection of the payment transaction may then be output for communication to a merchant system computer, such as merchant system computer 112, and/or merchant system device 114.)
As per claim 27, Royyuru explicitly teaches:  wherein a payment means management unit is provided between the authorization facility and the mobile end device.  (Royyuru at paras. 53-55) (In the above implementations and other embodiments described herein, a mobile commerce application program, sometimes referred to as a mobile app or wallet app, can be hosted or otherwise stored on a mobile device, client device, server device, or any other processor-based device. Multiple instances of mobile commerce application programs can operate within a network environment, such as described in FIG. 1, and each may have similar or different functionality, such as described in FIG. 2, according to various example embodiments and implementations as described herein.)
As per claim 28, Royyuru explicitly teaches:  wherein the mobile end device communicates with the authorization facility by means of a mobile communication network.  (Royyuru at paras. 55-57 and 61-63) (Communication and transmission of the payment means identification is conducted over a Network which may be a local area network (LAN) and/or other private or public wired and/or wireless networks. Network 306 may utilize one or more of Wi-Fi, ZigBee, Bluetooth™, Bluetooth™ Low Energy, a cellular communications protocol such as 3G, 4G, or LTE, and/or any other wireless communications protocol. )
As per claim 29, Royyuru explicitly teaches:  A computer program product with control commands that implement the method according to claim 16.  (Royyuru at paras. 53-55) (In the above implementations and other embodiments described herein, a mobile commerce application program, sometimes referred to as a mobile app or wallet app, can be hosted or otherwise stored on a mobile device, client device, server device, or any other processor-based device. Multiple instances of mobile commerce application programs can operate within a network environment, such as described in FIG. 1, and each may have similar or different functionality, such as described in FIG. 2, according to various example embodiments and implementations as described herein.)
Claim 29 is substantially similar to claim 16, thus, it is rejected on similar grounds.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Royyuru, U.S. Patent Application Publication Number 2017/0076274; in view of Cooke, U.S. Patent Application Publication Number 2015/0120471; as applied to claims 16, 19-21, and 23-30 above, and further Peters, U.S. Patent Application Publication Number 2012/0016793.
As per clam 18, Royyuru and Cooke do not explicitly teach, however, Peters explicitly teaches:  
wherein the at least one payment means is present in the form of a credit card, a wearable, a token, a key pendant, a sticker and/or a mobile end device.  (Peters US20120016793 at paras. 7-11)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Royyuru, Cooke, and Peters to provide wherein the at least one payment means is present in the form of a credit card, a wearable, a token, a key pendant, a sticker and/or a mobile end device because it allows for ergonomic or other designs that make the contactless payment devices convenient to use.  (Peters at Abstract and paras. 3-6)

Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 16, 18-21, and 23-30, Examiner notes the following:
Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the features of the current claims are meaningful limitations that add more than generally linking the use of an abstract idea to a generic computing system. Indeed, the claims recite specific interactions between hardware and software components. Such interactions cannot be said to be simply a process of organizing human activity or even of a fundamental economic practice. Indeed, such operations and interactions are meaningful because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology - just like hypothetical claim 2 of Example 21.  Additionally, Applicant argues that the claimed limitations add more than generally linking the use of an abstract idea (e.g., the general concept of registering a payment means for completion of a financial transaction) to a generic computer environment, because they solve a problem unique to electronic payment means and related devices with a claimed solution that is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings (see paras. [0002-6] of the current application), and similar to the claims in Example 41. The claimed limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a practical application and technical improvement.
Examiner disagrees, however, and notes that the additional elements of the computer system - a “mobile end device” - to perform the “transmitting”, “depositing”, and “authorizing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue cover registering of a payment means for the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “mobile end device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
Furthermore, Examiner notes that, as per the guidelines in Step 2A, Examiner identified the abstract idea of a fundamental economic practice.  Next, as to Step 2B, Examiner conducted a practical application to evaluate what more the claims might recite to provide an inventive concept to the judicial exception.  Examiner notes that all the claim limitations were considered individually and as an ordered combination to determine if they met the eligibility requirement under 35 U.S.C. § 101.  As noted above, the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  MPEP 2106.05(d)(II).
With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 16, 18-21, and 23-30, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693